Citation Nr: 0419674	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-22 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
August 1971 and from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant, the surviving spouse of the 
veteran, perfected a timely appeal of this determination to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant essentially asserts that service connection is 
warranted for the cause of the veteran's death because he 
died of lung cancer and that disability is related to his in-
service exposure to Agent Orange.  The veteran, who served in 
the Navy, was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  It is unclear, however, whether he 
set foot ashore in the Republic of Vietnam.

Service connection may be granted for the cause of a 
veteran's death if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

A regulation provides that a disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309 will 
be considered to have been incurred in service under certain 
circumstances even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. 
§ 3.307(a) (2003).  The listed diseases subject to 
presumptive service connection include respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  See 38 
C.F.R. § 3.309(e) (2003).  The veteran must have served 90 
days or more during a war period or after December 31, 1946.  
See 38 C.F.R. § 3.307(a)(1).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a).  
The VA General Counsel has held that service on a deep-water 
naval vessel "off the shore" of Vietnam, in and off itself, 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 27-97, 62 
Fed. Reg. 63604 (1997).  Similarly, in an earlier precedent 
opinion, the General Counsel determined the term "service in 
Vietnam" in 38 C.F.R. § 3.313(a) does not include the 
service of a Vietnam era veteran whose only contact with 
Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994).  
Precedent opinions of the General Counsel are binding on the 
Board.  See 38 U.S.C.A. § 7104(c).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  As 
noted above, service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. See 38 C.F.R. § 3.307(a)(6)(iii) 
(2003).  

In the instant case, the veteran served for more than 90 days 
during a period of war and he died of a disease listed at 38 
C.F.R. § 3.309(e) as associated with exposure to herbicides.  
His death certificate lists as the immediate cause of death 
as lung cancer, a respiratory cancer.  Thus, VA must 
determine whether it is at least as likely as not that the 
veteran's service involved duty or visitation in the Republic 
of Vietnam.  

The veteran served aboard the USS Mahan (DLG 11) for the 
period December 1962 to June 1968.  Unfortunately, the 
service personnel records relating to this period have not 
been associated with the claims file.  This omission is 
significant because these records may indicate whether the 
veteran was detailed to a unit stationed in the Republic of 
Vietnam during this period, or whether he made a trip on land 
during this time to obtain supplies.  To date, VA has not 
attempted to these records, and pursuant to the VCAA, VA must 
attempt to do so.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003).

It is also significant to determine whether the veteran 
visited the Republic of Vietnam during this period.  As such, 
it is important to review his travel orders as well as the 
cruise books for the USS Mahan (DLG 11) for the period 
December 1962 to June 1968 in order to obtain documentation 
of any port calls made by the ship during this period of 
time.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
appellant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A (West 2002).  Under the 
circumstances, the Board concludes that VA must determine 
whether the veteran set foot in the Republic of Vietnam, and 
this includes finding whether the USS Mahan (DLG 11) made a 
port call in the Republic of Vietnam during the period 
December 1962 to June 1968.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the appellant a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the appellant's 
claim.  The letter should also 
specifically inform the appellant of 
which portion of the evidence is to be 
provided by the claimant and which part, 
if any, the RO will attempt to obtain on 
her behalf.  The letter should also 
request that the appellant provide any 
evidence in her possession that pertains 
to the claim.

2.  The RO should contact the appellant 
ask her to provide any evidence showing 
that the veteran was ever in Vietnam for 
any reason.  The RO should explain that 
she provide as much detail as possible, 
and be informed that the evidence could 
consist of letters or photographs of the 
veteran in Vietnam, or any other evidence 
that supports her account that he set 
foot on land in the Republic of Vietnam.

3.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain the veteran's service 
personnel records for the period from 
December 1962 to June 1968, when the 
veteran was assigned to the USS Mahan 
(DLG 11).  This should specifically 
include an attempt to confirm whether 
there are any travel orders that might 
reflect whether the veteran was ever 
instructed to travel within the Republic 
of Vietnam.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

4.  The RO should contact the Naval 
Historical Center, Department of the 
Navy, 805 Kidder Breese S.E, Washington 
Navy Yard, Washington, DC 20374-5060, and 
request a copy of the Cruise Book for the 
USS Mahan (DLG 11) for the period 
December 1962 to June 1968 in order to 
obtain documentation of the port calls 
made by the ship during the periods of 
time.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

6.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


